                          UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
______________________________________________________________________________
AMY STANKIEWICZ                      :
543 Thorn Hill Road                  :
Clifford Township, PA 18407          :
                                     :           JURY DEMANDED
              Plaintiff,             :
                                     :
              v.                     :
                                     :           No.
PUMP N’ PANTRY, INC.                 :
6081 PA-92                           :
Lenox, PA 18826                      :
                                     :
And                                  :
                                     :
PUMP N’ PANTRY, INC.                 :
754 Grow Ave                         :
Montrose, PA 18801                   :
                                     :
              Defendants.            :_________________________________________


                                 CIVIL ACTION COMPLAINT

I. Parties and Reasons for Jurisdiction.

       1.      Plaintiff, AMY STANKIEWICZ (hereinafter “Plaintiff”) is an adult individual

residing at the above address.

       2.      Defendant, PUMP N’ PANTRY, INC. (“PNP”) is a business corporation

organized by and operating under the laws of the Commonwealth of Pennsylvania owning,

operating and doing business at the above captioned address.

       3.      Defendant, PUMP N’ PANTRY, INC. (“PNP”) is a business corporation

organized by and operating under the laws of the Commonwealth of Pennsylvania and with a

corporate address as captioned above in Montrose, Pennsylvania. Both Defendants are

hereinafter collectively referred to as “Defendants.”
       4.      At all times material hereto, Defendants qualify as Plaintiff’s employers pursuant

to the Title VII of the Civil Rights Act and the Pennsylvania Human Relations Act (“PHRA”).

       5.      Plaintiff has exhausted her administrative remedies pursuant to the Equal

Employment Opportunity Act and the Pennsylvania Human Relations Act. (See Exhibit A, a

true and correct copy of a “right-to-sue” letter issued by the Equal Employment Opportunity

Commission.)

       6.      This action is instituted pursuant to the Civil Rights Act of 1964 and the

Pennsylvania Human Relations Act and applicable federal law.

       7.      Jurisdiction is conferred by 28 U.S.C. §§ 1331 and 1343.

       8.      Supplemental jurisdiction over the Plaintiff’s state law claims is conferred

pursuant to 28 U.S.C. § 1367.

       9.      Pursuant to 28 U.S.C. § 1391(b)(1) and (b)(2), venue is properly laid in this

district because Defendant conducts business in this district, and because a substantial part of the

acts and/or omissions giving rise to the claims set forth herein occurred in this judicial district.

Plaintiff was working in the Middle District of Pennsylvania at the time of the illegal actions by

Defendant as set forth herein.

II. Operative Facts.

       10.     On or around January 1, 1999, Defendant hired Plaintiff, a Caucasian woman, as a

cashier for their Lenox, Pennsylvania location as captioned above.

       11.     At all times material to her protected activity, Plaintiff’s son was gay and married

to Plaintiff’s son-in-law who worked in the same store owned and operated by Defendant where

Plaintiff was subjected to the racist and homophobic statements of her co-worker.
          12.   Beginning in May of 2020, Defendant closed the Lenox, PA location for two (2)

weeks due to a suspected exposure to COVID-19.

          13.   Upon reopening, Plaintiff was informed that her regular, overnight shift was no

longer available and that she would be scheduled to work an earlier shift, to which Plaintiff

agreed.

          14.   Upon beginning to work her new shifts, Plaintiff observed blatant racist,

homophobic and derogatory statements being made by Defendants’ shift lead, Justin Hayes, a

Caucasian man.

          15.   During one such situation, three African American customers came into the store

while Plaintiff and Mr. Hayes were working.

          16.   For seemingly no reason, Mr. Hayes told Plaintiff he did not want to wait on

them, and asked Plaintiff to do it instead, which Plaintiff agreed to do.

          17.   After the customers left, Mr. Hayes referred to them as “rude pieces of shit.”

          18.   During another situation, a Jamaican man came into Defendants’ store to have a

lottery ticket checked.

          19.   Mr. Hayes informed the customer that he “didn’t have time” to check his ticket

and to use a machine the store had to check it.

          20.   The customer complied; however Plaintiff observed a Caucasian customer who

was next in line produce a lottery ticket to be checked.

          21.   Mr. Hayes checked this customer’s ticket with no issue or complaint.

          22.   The Jamaican customer returned to Mr. Hayes’ line and requested again to have

his ticket checked, as the machine wasn’t working.
       23.     Mr. Hayes responded “you stupid people just don’t know how to work [the

machine].”

       24.     The customer asked Mr. Hayes to repeat himself, which Mr. Hayes refused to do.

       25.     At that time, Plaintiff intervened, apologized on Mr. Hayes’ behalf and checked

the customer’s ticket.

       26.     Plaintiff also heard Mr. Hayes making homophobic comments such as “gays need

to be shot.”

       27.     Plaintiff informed Mr. Hayes that she did not appreciate this behavior, especially

as her son-in-law who is also an employee of Defendant, is a gay man.

       28.     Mr. Hayes did not modify his behavior and continued to make derogatory, racist

and homophobic statements to Plaintiff, with knowledge that Plaintiff was the mother of a gay

man and mother-in-law of one of his co-workers.

       29.     Plaintiff met with Defendant’s manager, Sarah, and Mr. Hayes to make a formal

complaint regarding Mr. Hayes’ racist and homophobic behavior and statements, notified Sarah

that she is the mother-in-law of a gay coworker and Plaintiff indicated she felt extremely

uncomfortable working with him as a result.

       30.     Sarah responded that she would “take care of it” with Mr. Hayes privately as it

“wasn’t [Plaintiff’s] business.”

       31.     Plaintiff was not further informed as to what additional steps, if any, were taken to

address the behavior, and upon information and belief, Mr. Hayes was not disciplined and is still

employed by Defendant.
         32.    Following Plaintiff’s complaint, Sarah reported to Defendant’s district manager

Angie that Plaintiff was refusing to work her schedule because of conflict with another

employee.

         33.    Angie indicated that Plaintiff should “put in her resignation if she didn’t like

another employee or her schedule.”

         34.    At no time was Plaintiff questioned by Human Resources regarding her

discrimination complaint.

         35.    At no time did Plaintiff resign or offer a resignation to Defendant.

         36.    On May 14, 2020, Plaintiff was completely removed from the work schedule, and

to date, no representative of Defendant will speak with Plaintiff or answer or return her phone

calls.

         37.    Upon information and belief, Sarah told several of Defendant’s other employees

that Plaintiff quit, which is untrue.

         38.    Prior to her complaint, Plaintiff was an employee of Defendant for over twenty

(20) years with no issues, complaints, or write ups, while Mr. Hayes had not even been employed

with Defendant for one (1) year.

         39.    As set forth above, Defendant terminated Plaintiff in retaliation for her complaint

of race discrimination, sexual orientation discrimination and of a hostile work environment based

on her association with a gay man, her son and son-in-law.

         40.    As a direct and proximate result of Defendant’s conduct, Plaintiff sustained great

economic loss, future lost earning capacity, lost opportunity, loss of future wages, as well

personal injury, emotional distress, humiliation, pain and suffering and other damages as set

forth below.
III. Causes of Action.


                    COUNT I 42 U.S.C. §1981 CLAIM—RETALIATION

       40.     Plaintiff incorporates paragraphs 1-39 as if fully set forth at length herein.

       41.     At set forth above, Plaintiff complained about racial discrimination as described

above and as such, Plaintiff was engaged in protected activity under 42 U.S.C. §1981.

       42.     Soon after her complaint, Defendant took adverse action against Plaintiff by

terminating her employment.

       43.     As set forth above, Plaintiff’s participation in protected activity was a motivating

factor in Defendants’ decision to terminate her employment.

       44.     As such, Defendant’s decision to terminate Plaintiff’s employment is a retaliatory

action prohibited by 42 U.S.C. §1981.

       45.     As a proximate result of Defendants’ conduct, Plaintiff sustained significant

damages, including but not limited to: great economic loss, future lost earning capacity, lost

opportunity, loss of future wages, loss of front pay, loss of back pay, as well as emotional

distress, mental anguish, pain and suffering, consequential damages and Plaintiff also sustained

work loss, loss of opportunity, and a permanent diminution of earning power and capacity and a

claim is made therefore.

       46.     As a result of the conduct of Defendants’ owners/management, Plaintiff hereby

demands punitive damages.

       47.     Pursuant to 42 U.S.C. §1981, Plaintiff demands attorneys fees and court costs.


                     COUNT II – TITLE VII CLAIM--RETALIATION
                               (42 U.S.C.A. § 2000e-3(a))

       48.     Plaintiff incorporates paragraphs 1-47 as if fully set forth at length herein.
       49.     At set forth above, Plaintiff attempted to complain about racial and sexual

orientation discrimination, and a hostile work environment in the workplace and as such,

Plaintiff was engaged in protected activity under Title VII of the Civil Rights Act.

       50.     Soon after her complaint, Defendant took adverse action against Plaintiff by

terminating her employment.

       51.     As set forth above, Plaintiff’s participation in protected activity was a motivating

factor in Defendant’s decision to terminate her employment.

       52.     As such, Defendant’s decision to terminate Plaintiff’s employment is a retaliatory

action prohibited by the Civil Rights Act of 1964, § 704(a).

       53.     As a proximate result of Defendant’s conduct, Plaintiff sustained significant

damages, including but not limited to: great economic loss, future lost earning capacity, lost

opportunity, loss of future wages, loss of front pay, loss of back pay, as well as emotional

distress, mental anguish, pain and suffering, consequential damages and Plaintiff also sustained

work loss, loss of opportunity, and a permanent diminution of earning power and capacity and a

claim is made therefore.

       54.     As a result of the conduct of Defendant’s owners/management, Plaintiff hereby

demands punitive damages.

       55.     Pursuant to the Civil Rights Act of 1964, § 704(a), 42 U.S.C. §2000e-3(a), et seq.,

Plaintiff demands attorneys fees and court costs.

   COUNT III– VIOLATION OF THE PENNSYLVANIA HUMAN RELATIONS ACT
                             (43 P.S. § 955)

       56.     Plaintiff incorporates paragraphs 1-55 as if fully set forth at length herein.
        57.    At all times material hereto, and pursuant to the Pennsylvania Human Relations

Act, 43 P.S. § 951, et seq, an employer may not discriminate or retaliate against an employee for

making a good faith complaint of protected class discrimination.

        58.    Plaintiff is a qualified employee and person within the definition of Pennsylvania

Human Relations Act, 43 P.S. § 951, et seq.

        59.    Defendant is Plaintiff’s “employer” and thereby subject to the strictures of the

Pennsylvania Human Relations Act, 43 P.S. § 951, et seq.

        60.    Defendant’s conduct in constructively terminating Plaintiff is an adverse action,

was taken as a result of her complaint of race discrimination and sexual orientation

discrimination and constitutes a violation of the Pennsylvania Human Relations Act, 43 P.S. §

951, et seq.

        61.    As a proximate result of Defendant’s conduct, Plaintiff sustained significant

damages, including but not limited to: great economic loss, future lost earning capacity, lost

opportunity, loss of future wages, loss of front pay, loss of back pay, loss of tips as well as

emotional distress, mental anguish, pain and suffering, consequential damages and Plaintiff has

also sustained work loss, loss of opportunity, and a permanent diminution of his earning power

and capacity and a claim is made therefore.

        62.    Pursuant to the Pennsylvania Human Relations Act, 43 P.S. § 951, et seq.,

Plaintiff demands attorneys fees and court costs.

IV. Relief Requested.

        WHEREFORE, Plaintiff AMY STANKIEWICZ demands judgment in her favor and

against Defendant PUMP N’ PANTRY, INC., in an amount in excess of $150,000.00 together

with:
      A. Compensatory damages, including but not limited to: back pay, front pay, past lost

         wages, future lost wages. Lost pay increases, lost pay incentives, lost opportunity, lost

         benefits, lost future earning capacity, injury to reputation, mental and emotional

         distress, pain and suffering and personal injury damages;

      B. Punitive damages;

      C. Attorneys fees and costs of suit;

      D. Interest, delay damages; and,

      E. Any other further relief this Court deems just proper and equitable.



                                                 LAW OFFICES OF ERIC A. SHORE, P.C.


                                                  BY:     /s/Graham F. Baird
                                                   GRAHAM F. BAIRD, ESQUIRE
                                                    Two Penn Center
                                                    1500 JFK Boulevard, Suite 1240
                                                    Philadelphia, PA 19102

                                                    Attorney for Plaintiff, Amy Stankiewicz
Date: May 4, 2021
                        UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
______________________________________________________________________________
                                    :
AMY STANKIEWICZ                     :
                                    :           JURY DEMANDED
            Plaintiff,              :
                                    :
            v.                      :
                                    :           No. 20-2021
PUMP N’ PANTRY, INC.                :
                                    :
            Defendants.             :_________________________________________

                             CERTIFICATE OF SERVICE

      On May 4, 2021, the undersigned served the foregoing First Amended Complaint via
ECF upon the following:

      Donna A. Walsh, Esquire
      Myers, Brier & Kelly, LLP
      425 Spruce Street
      Suite 200
      Scranton, PA 18503


                                         LAW OFFICES OF ERIC A. SHORE, P.C.




                                         BY:____/s/Graham F. Baird__________
                                         GRAHAM F. BAIRD, ESQUIRE
                                         Attorneys for Plaintiff, Amy Stankiewicz
